Christian Penigar #1791684
                               George Beto Unit
                                 1391 FM 3328
                          Tennessee Colony, TX 75880

June 7, 2015

Honorable Abel Acosta, Clerk
Supreme Court Bldg.
201 W. 14th St. RM 106
P.O. Box 12308
Austin, Texas 78711-2308

RE: Writ of Mandamus

Dear Honorable Acosta:
Please find enclosed my Writ of Mandamus. Please bring this to the attention
of the court.

Thank you for·your time and attention.

                                                         COURT RECEiVED IN
                                                               OF CRIMINAL. APPEALS

                                                               JUN ln 2C:s

TDCJ-CID NO. 1791684
George Beto Unit
1391 FM 3328
Tennessee Colony, Texas 75880
                          IN THE COURT OF CRIMINAL ·APPEALS
                                      OF TEXAS



                         CAUSE NO.


                         IN RE: CHRISTIAN PENIGAR, Relator

                                         v.

                      HONORABLE JAMES RUSH, JUDGE, Respondent



                       ON APPLICATION FOR A WRIT OF MANDAMUS
                                 CAUSE NO. C-37,745
                             FROM. ECTOR COUNTY, TEXAS


TO THE HONORABLE JUDGES OF SAID COURT:
     COMES NOW, Christian Penigar, Relator in the above styled and number-
ed cause, and files this Writ of Mandamus. Relator will respectfully show
as follows:

                                         I.
                                 JURISDICTION
     "This court is empowered by ArticleV, § 5, of theTexas Constitution
to issue Writs of Mandamus in all criminal law matters." See ex rel Healey
v. McMeans, 884 S.W.2d 772 (Tex.Cr.App. 1994).

                                        II.
                                      RELATOR
      Christian Penigar, TDCJ-CID NO. 1791684, is an offender incarcerated
in the Texas Department of ·Criminal Justice and ·is appearing pro se, who can
be located at: George Beto Unit, 1391 FM 3328, Tennessee Colony, Texas 75880-
5000.
        The act sought to be compelled is ministerial, not discretionary in na-
ture.

                                         1
                                     III.
                                  RESPONDENT
     Respondent, Honorable James Rush, Judge, in his capacity as District
Judge of Ector County, Texas has a ministerial duty to render a decision in
regards to Relator's Motiong for Judgment Nunc Pro Tunc Order. Judge Rush,
first of all, was acting under a conflict of interest when·he pronounced sen-
tence against Relator which results from Relator's:arrest involving Judge
Rush's bank. This has further extended to the present case.
     Relator appeared before the Honorable James Rush, on August 25, 2011,
having entered a plea of guilty; sentenced to nine (9)months State Jail.
     Having served his sentence, the Court has a duty -to prevent Relator from
being prejudiced as he is presently experiencing.

                                      IV.
                            ADEQUATE .LEGAL REMEDY
     Relator has "no other adequate legal remedy."

                                      v.
                                CLERICAL ERROR
     The Texas Department of Criminal Justice (TDCJ) records reflect a de~
tainer under Relator's present sentence in regards to the above cause where
Relator has completed his state jail sentence. Relator has sought legal reme-
dy via Motion for Judgment Nunc Pro Tunc Order pursuant to Texas Rules of
Appellate Procedure, Rule 23.2(a) and (b), to no.avail.
     TDCJ records, as it presently stands under these circumstances, will
cause Relator's parole to be automatically revoked.

     WHEREFORE .PREMISES CONSIDERED, Relator, for· reason shown moves the Ho-
norable Court to issue the necessary Court Order, ordering .th'lt Texas Depart-
ment of Criminal Justice reflect the ·truth of what actually occurred; to ad-
just the inaccuracies and deficiencies regarding the detainer in·relation
to a sentence that has been-served. In the alternative, Order the 244th Ju-
dicial Court to render a decision regarding Relator's Motion for Judgment
Nunc Pro Tunc Order.


~~~-~ly submitted,

(__;:{~
Christian Penigar, Pro se

                                       2
                            CERTIFICATE OF SERVICE
    .I, Christian Penigar, do hereby certify that a. true and correct copy
of Relator's Petition for Writ of Mandamus has'been served by United States
mail addressed to:
Honorable Janis Dunn-Morgan, District Clerk
Courthouse RM 301
300 N. Grant Ave.
Odessa, Texas 79761

For: Judge Rush




                                      3